Case 4:19-cv-01308-JST Document 1-2 Filed 03/11/19 Page 1 of 2




                EXHIBIT B
         Case 4:19-cv-01308-JST Document 1-2 Filed 03/11/19 Page 2 of 2




                                 Winning Isn't Normal
                                  © 2010, Keith Frank Bell


Winning isn't normal. That doesn't mean there’s anything wrong with winning. It just isn't
the norm. It’s highly unusual.

Every race only has one winner. No matter how many people are entered (not to mention
all those w o tried and failed to make cuts), only one person (or one relay) wins each event.

Winning is unusual. As such, it requires unusual action.

In order to win, you must do extraordinary things. You can't just be one of the crowd. The
crowd doesn't win. You have to be willing to stand out and act differently.

Your actions need to reflect unusual values and priorities. You have to value success more
than others do. You have to want it more. (Now, take note! Wanting it more is a decision
you make and act upon - not some inherent quality or burning inner drive or inspiration!)
And you have to make that value a priority.

You can't train like everyone else. You have to train more and train better.

You can’t talk like everyone else. You can't think like everyone else. You can't be too willing
to join the crowd, to do what is expected, to act in a socially accepted manner, to do what's
" in." You need to be willing to stand out in the crowd and consistently take exceptional
action. If you want to win, you need to accept the risks and perhaps the loneliness ...
because winning isn't normal!!
